Citation Nr: 1446682	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right 5th metatarsal head stress fracture.

2.  Entitlement to a temporary total rating for convalescence following an August 2008 right 1st metatarsophalangeal joint replacement.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on behalf of the RO in Albuquerque, New Mexico.  In the May 2008 rating decision, a compensable evaluation for the Veteran's service-connected residuals of a right 5th metatarsal head stress fracture was denied; entitlement to a total rating for convalescence was not addressed.  In the November 2008 rating decision, a 10 percent rating was assigned to the Veteran's service-connected residuals of right 5th metatarsal head stress fracture, but the claim of entitlement to a temporary total rating for convalescence was denied.  The Veteran perfected an appeal following the November 2008 rating decision and both claims have been certified to the Board for appellate review.

In June 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issues of (1) whether an August 1989 rating decision that granted entitlement to service connection for right 5th metatarsal head stress fracture, contained clear and unmistakable error and (2) entitlement to service connection for right 1st metatarsophalangeal joint disability, post joint replacement, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 1989, service connection was granted for residuals a right 5th metatarsal head stress fracture; a noncompensable rating was assigned thereto.  This grant of service connection was predicated on an in-service August 1986 diagnosis of a stress fracture of the Veteran's right 5th metatarsal head.

In January 2008, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected residuals of a right 5th metatarsal head stress fracture, as well as a claim of entitlement to temporary total rating for convalescence following an August 2008 right 1st metatarsophalangeal joint replacement.  As discussed in the Introduction, a compensable rating for the Veteran's service-connected residuals of right 5th metatarsal head stress fracture was denied in a May 2008 rating decision; however, a 10 percent rating was granted in a November 2008 rating decision.  In the November 2008 rating decision, the RO denied the Veteran's claim of entitlement to a temporary total rating for convalescence.  The Veteran perfected an appeal of both claims to Board.

During the pendency of this appeal, the Veteran asserted that the August 1986 diagnosis of a stress fracture of the right 5th metatarsal head was inaccurate.  Instead, the Veteran asserted that the diagnosis should have been a stress fracture of his right 1st metatarsal head.  The Veteran stated that the medical professional rendering the diagnosis referred to his "great" or "big" toe at the time of the alleged underlying in-service injury.  No such reference was included in the Veteran's service treatment records.  

The Veteran's assertions are significant because, as mentioned above, he underwent a replacement of his right 1st metatarsophalangeal joint in August 2008, which is the surgical procedure that serves as the basis of his claim of entitlement to a temporary total rating for convalescence.  His assertion is also significant insofar as VA assigning the appropriate rating to the disability for which service connection was granted.

Construing his assertion liberally, the Veteran is essentially claiming the following:  (1) the August 1989 rating decision contained clear and unmistakable error, in that it granted service connection for the residuals of a right 5th metatarsal head stress fracture instead of for residuals of a right 1st metatarsal head fracture; (2) the scope of the August 1989 grant of service connection should include right 1st metatarsophalangeal joint disability; and/or (3) that service connection is warranted for right 1st metatarsophalangeal joint disability, status post joint replacement, as secondary to his service-connected residuals of a right 5th metatarsal head stress fracture.  

With respect to numbers 1 and 3, neither of these claims has been addressed by the RO and, thus, the Board does not have jurisdiction to review them herein.  As such, in the Introduction, the Board referred these reasonably raised claims to the AOJ for the appropriate action.

With respect to number 2, the Veteran was provided VA examinations in March 2008, July 2012, and December 2012, pursuant to his claim of entitlement to an increased rating for his service-connected residuals of a right 5th metatarsal head stress fracture.  The examiners did not address whether the Veteran's right 1st metatarsophalangeal joint disability is a residual of his in-service right 5th metatarsal head stress fracture.  Further, the evidence of record is otherwise insufficient to make this determination.  Additionally, the March 2008 VA examiner indicated that the Veteran's complaints were limited to his right 1st metatarsophalangeal joint, and that he denied any symptoms associated with his right 5th metatarsal.  Thus, no evaluation of the Veteran's right 5th metatarsal was undertaken beyond finding that it was, essentially, asymptomatic.  Further, the Board observes that the July 2012 VA examiner appears to have simply accepted the Veteran's report that he sustained an in-service injury to his right 1st metatarsal and not an injury to his right 5th metatarsal.  LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Moreover, during the December 2012 VA examination, the Veteran reported that he believed he never fractured his right 5th metatarsal, and instead fractured his right 1st metatarsal.  The examiner stated that no opinion could be rendered as whether the Veteran sustained a right 1st or 5th metatarsal head stress fracture without reviewing the imaging studies obtained at the time of the in-service injury.  All reasonable efforts to obtain the associated in-service imaging evidence have been undertaken by the RO, but to no avail.  The VA examiners did not undertake a discussion as to whether the Veteran's right 5th metatarsal exhibited signs or symptoms of a prior fracture, or whether the pre-operative evidence demonstrated signs or symptoms consistent with a prior fracture of the right 1st metatarsal.  For these reasons, the Board finds that the March 2008, July 2012, and December 2012 VA examinations are inadequate and, thus, a remand is required in order to provide the Veteran another VA examination.

Additionally, the Board finds that the above-captioned claims are inextricably intertwined with the reasonably raised and referred claims of clear and unmistakable error in the August 1989 rating decision and entitlement to service connection on a secondary basis for right 1st metatarsophalangeal disability, status post joint replacement.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  As such, the Board finds that a remand for contemporaneous adjudication is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take the appropriate actions (development and adjudication) with respect to the Veteran's reasonably raised claims, which are (a) that an August 1989 rating decision that granted entitlement to service connection for residuals of a right 5th metatarsal head stress fracture, contained clear and unmistakable error in that service connection should have been granted for residuals of a right 1st metatarsal fracture instead; and (b) entitlement to service connection for right 1st metatarsophalangeal joint disability, post joint replacement, as secondary to service-connected residuals of a right 5th metatarsal head stress fracture.

2.  If, and only if, both of the reasonably raised and referred claims are denied, the AOJ must provide the Veteran with a VA examination with respect to his claim of entitlement to a rating in excess of 10 percent for residuals of a right 5th metatarsal head stress fracture.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must then provide an opinion as to the following questions:

(a) Did the Veteran's in-service right foot injury result in disability to both the Veteran's right 1st and 5th metatarsals?  If so, what is the nature of any such injury?

(b) Did the pre-August 2008 operative evidence demonstrate the presence of signs or symptoms of a prior fracture to the Veteran's right 1st metatarsal consistent with the in-service injury?

(c) Are there any signs or symptoms of a prior fracture to the Veteran's right 5th metatarsal head consistent with the in-service injury?

(d) What are the residuals symptoms associated with the Veteran's right 5th metatarsal, if any?

(e) If, in the examiner's estimation, the Veteran experienced an in-service injury to his right 1st metatarsal due to the underlying injury that supposedly caused disability to his right 5th metatarsal, what are the current symptoms associated with his right 1st metatarsal disability?

In rendering opinion to these questions, the examiner must specifically discuss the Veteran's assertions, his service treatment records, and the treatment records associated with the August 2008 right 1st metatarsophalangeal joint replacement.  All rendered opinions must include thorough rationales.  If any opinion cannot be rendered without resorting to speculation, the examiner must provide a thorough rationale as to why speculation is required and state whether any additional evidence or clinical testing would be helpful in formulating opinions.

3.  If the Veteran is provided a VA examination, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim. 38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated, including a determination as to whether the scope of the grant of service-connection for the Veteran's residuals of a right 5th metatarsal head stress fracture includes disability of his right 1st metatarsophalangeal joint.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAHGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

